Citation Nr: 1224469	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  09-18 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right knee strain, to include as secondary to service-connected left knee degenerative changes.

2.  Entitlement to service connection for a left shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from January 1981 to March 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which in pertinent part denied service connection for a right knee strain and a left shoulder injury.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.


The Veteran contends that he has a right knee disability, related to his active military service, to include as secondary to his service-connected left knee disability.  During the pendency of the appeal, the Veteran has reported that he did not injure his right knee in service, but that he developed right knee pain in service, which continued after his discharge, as a result of over compensating for his service-connected left knee injury.  However, as discussed below, during his separation examination, the Veteran reported injuring both his knees in service.  See December 2005 separation examination report.

Service treatment records show complaints of right knee pain, along with left knee pain, with the left more severe than the right, but there is no evidence of a right knee injury and no right knee disability was diagnosed.

During his separation examination in December 2005, it was noted that the Veteran had a history of a bilateral knee injury.  Specifically, the Veteran reported that he injured his knees riding a recumbent bicycle in 2002, and that he had experienced bilateral knee pain since.  No X-rays were taken at that time, and the examiner diagnosed chronic bilateral knee pain, with history of sprain.

Outpatient treatment records from the VA Medical Center in Bay Pines, Florida show that the Veteran was noted to have a bilateral knee injury.

The Veteran was afforded a VA examination in September 2006.  The examiner diagnosed a right knee strain, which he opined was less likely than not secondary to his military service.  The examiner did not give a rationale for his opinion.  Therefore, the Board finds that the opinion is inadequate for rating purposes.  The Court has held that instead of relying on a VA examiner's conclusory statements, the Board must return the opinion as inadequate because it fails to provide any analytical support for its conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, ... he must provide an adequate one").

Furthermore, the examiner did not discuss whether the Veteran's right knee strain was related to his service-connected left knee disability.  The Board is required to consider all issues, and theories of entitlement, raised by the appellant.  See Robinson v. Peake, 21 Vet. App. 545 (2008), citing Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).

In light of the Veteran's contentions and the evidence of record, another VA examination and opinion are needed.  38 U.S.C.A. § 5103A(d) (West 2002).  

The Veteran also contends that he has a left shoulder disability, related to his active military service.

Service treatment records show that the Veteran suffered left shoulder trauma in 1982.  However, X-rays at that time failed to show any pathology, and were considered to be within normal limits.  There is no evidence of any further treatment for the left shoulder in service, and no left shoulder disability was diagnosed at the time of his discharge.  

During his separation examination in December 2005, the Veteran reported injuring his left shoulder in service when he fell against a wall, and again in 1993.  He also reported that both injuries resolved shortly afterwards.  At the time of his examination, he had no left shoulder pain or complaints.  The examiner's diagnosis was history of left shoulder trauma, resolved without residuals.

Outpatient treatment records from the VA Medical Center in Bay Pines, Florida show that the Veteran reported left shoulder pain due to an in-service fall.

The Veteran was afforded a VA examination for his left shoulder claim in September 2006.  The Veteran denied any problems, limitations or pain with regard to the left shoulder.  Range of motion and X-rays for the left shoulder were normal.  The examiner also noted that frontal view X-rays of the left shoulder failed to show any bone, joint, or soft tissue abnormality.  The examiner did not diagnose a left shoulder disability, noting that the Veteran no longer had any pain or disability in the left shoulder.  
However, July 2008 X-rays of the left shoulder revealed evidence of mild degenerative changes of the acromioclavicular (AC) joint.  Furthermore, a September 2009 MRI of the left shoulder revealed mild left supraspinatus tendinosis with proximal tendon bursal surface fraying; mild marrow edema, due to either mechanical changes or mild contusion; and moderate left subacromial subdeltoid bursal fluid, suggestive of bursitis.

In light of the Veteran's contentions and the evidence of a current disability that may be related to active military service, another VA examination and opinion are needed to determine whether the Veteran's current left shoulder disability is related to a disease or injury during active service.  38 U.S.C.A. § 5103A(d) (West 2002).

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).

The Board also notes that in his May 2009 VA Form 9, the Veteran stated that he had additional medical evidence from the VA Medical Center in Bay Pines, Florida that had not been considered.  The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available VA medical records that are not presently associated with the claims folder, a remand is required.  See 38 C.F.R. § 3.159(c)(2).  The provisions of 38 C.F.R. § 3.159(c) provide that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  If VA is unable to obtain such records, VA must provide the claimant with oral or written notice of that fact.  The notice must contain various information, including an explanation of the efforts VA made to obtain the records and a description of any further action VA will take regarding the claim.  38 C.F.R. § 3.159(e).


Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any outstanding medical records from the VA Medical Center in Bay Pines, Florida dated from June 2009 to the present.

2.  Afford the Veteran an examination to determine the nature and etiology of his current right knee disability.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The examiner should provide an opinion as to whether the Veteran's current right knee disability is, at least as likely as not (50 percent probability or more), related to a disease or injury in service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current right knee disability was caused or aggravated by his service-connected left knee disability.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.

A rationale should be given for all opinions and conclusions expressed.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3.  Afford the Veteran an examination to determine the nature and etiology of any currently present left shoulder disability.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

A diagnosis of a left shoulder disability should be confirmed or ruled out.  If a left shoulder disability is diagnosed, the examiner should provide an opinion as to whether the Veteran's left shoulder disability is, at least as likely as not (50 percent probability or more), related to a disease or injury in service.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.

A rationale should be given for all opinions and conclusions expressed.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

4.  If any benefit sought on appeal is not granted, a supplemental statement of the case should be issued.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



